Citation Nr: 1328307	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  11-04 423	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty in the United States 
Marines Corp from December 1959 to December 1963 and in the 
Air Force from January 1968 to June 1969.  He also served in 
the Air National Guard from March 1984 to December 1994.

This appeal to the Board of Veterans' Appeals (Board/BVA) is 
from a September 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO granted service connection for PTSD with an 
evaluation of 50 percent retroactively effective from May 
15, 2009, the date of receipt of the Veteran's claim for 
this condition.  He appealed for a higher initial rating for 
this disability.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (When a Veteran appeals an initial rating, VA 
adjudicators must consider whether to "stage" the rating, 
meaning assign different ratings at different times since 
the effective date of the award if there have been occasions 
when the disability has been more severe than at others; 
this change in rating, over time, while compensate the 
Veteran for this variance in the severity of the 
disability).

Regarding the remaining claim of entitlement to a TDIU, in 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the U. S. Court 
of Appeals for Veterans Claims (Court/CAVC) held that VA 
must address the issue of entitlement to a TDIU in 
increased-rating claims when the issue of unemployability 
either is raised expressly or by the record.  A claim for a 
TDIU is, in essence, a claim for an increased rating.  
Norris v. West, 12 Vet. App. 413, 420 (1999).  See also Hurd 
v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU 
claim is also a claim for increased compensation and, 
therefore, the effective date rules for increased 
compensation claims apply to a TDIU claim); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a TDIU claim is 
informally raised when a Veteran:  (1) submits evidence of a 
medical disability; (2) makes a claim for the highest 
possible rating for that disability; and (3) submits 
evidence of unemployability); Jackson v. Shinseki, 587 F.3d 
1106, 1109-10 (2009) (holding that an inferred claim for a 
TDIU is raised as part of an increased rating claim only 
when the Roberson requirements are met).
Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), 
the Court held it was inappropriate to have treated the 
Veteran's request for a TDIU as different from his claim for 
a higher initial rating for his underlying disability, which 
in that case also was PTSD.  Citing Rice, the Mayhue Court 
reasoned that a request for a TDIU is not a separate claim 
for benefits, rather, an attempt to obtain an appropriate 
rating for a disability or disabilities.  Thus, the Court 
explained, the Board should have considered evidence of 
unemployability as far back as the date of the underlying 
claim.  But there must be cogent evidence of unemployability 
in the record.  See Rice, citing Comer v. Peake, 552 F.3d 
1362 (Fed. Cir. 2009).

Thus, under Rice and this line of precedent cases, the Board 
has authority to assume jurisdiction over this derivative 
TDIU claim inasmuch as it is predicated, at least in part, 
on the service-connected disability for which the Veteran is 
requesting a higher rating in this appeal.  The RO or 
Appeals Management Center (AMC), though the Agency of 
Original Jurisdiction (AOJ), has not had opportunity to 
consider whether the Veteran is additionally entitled to a 
TDIU, and it would be potentially prejudicial to him for the 
Board to consider this additional issue in the first 
instance.  Bernard v. Brown, 4 Vet. App. 384 (1993); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  Moreover, if the Board 
determines the derivative TDIU claim requires further 
development before being adjudicated, the appropriate 
disposition is to remand the TDIU claim, although this does 
not preclude the Board from going ahead and deciding the 
claim that formed the basis of the derivative TDIU claim.  
See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 
12-2001 (July 6, 2001).  Aside from his PTSD, the Veteran's 
other service-connected disability is Type II Diabetes 
Mellitus, rated as 20-percent disabling.  And as his TDIU 
claim therefore necessarily requires consideration of this 
other service-connected disability not considered in this 
decision, as well as objective evidence that his service-
connected disabilities alone "are of sufficient severity to 
produce unemployability," see Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993), the Board is remanding this derivative 
TDIU claim to the RO via the AMC in Washington, DC, for the 
necessary initial development and consideration.



In July 2011, in support of his claim for a higher initial 
rating for his PTSD, the Veteran testified at a hearing at 
the RO before the undersigned Veterans Law Judge of the 
Board (Travel Board hearing).  A transcript of the hearing 
is of record.  During the hearing the Veteran submitted 
additional evidence in support of his claim for a higher 
initial rating for his PTSD, and he waived his right to have 
the RO, as the Agency of Original Jurisdiction (AOJ), 
initially consider this additional evidence, preferring 
instead to have the Board do so in the first instance.  
38 U.S.C.A. § 20.1304(c) (2012).  He alleged this additional 
evidence showed his PTSD is more severely disabling than 
initially rated, so reason to increase his initial rating to 
a higher level.  And it is partly on the basis of this 
additional evidence that the Board is indeed finding that he 
is entitled to a higher initial rating for this condition.

Also in the course of the hearing testimony, the Veteran and 
his representative indicated the Veteran was retired because 
he was "riffed" from his job.  But the representative 
maintained the Veteran's PTSD precluded him from returning 
to work, even if permitted to, hence, the reason the Board 
is assuming jurisdiction of the derivative TDIU claim.  The 
representative also cited complications of the Veteran's 
other service connected disability - his Type II Diabetes 
Mellitus - as reason for expediting consideration of this 
appeal, also however realizing he was not quite of 
sufficient age to otherwise warrant advancing his appeal on 
the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 
U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD causes occupational and social impairment 
with deficiencies in work, social, family relations, 
judgment, thinking, and mood, due to such symptoms as near-
constant depression, frequent panic attacks, nightmares, 
flashbacks, and intrusive thoughts, isolative behavior, 
impaired impulse control and impaired concentration.




CONCLUSION OF LAW

The criteria are met for a higher initial rating of 70 
percent for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.20, 4.126-4.130, Diagnostic Code (DC) 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants notice and assistance upon receipt of a complete 
or substantially complete application for benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2012).

To this end, VA must inform the claimant of any information 
and medical or lay evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that VA will obtain 
and assist the claimant in obtaining; and (3) that he is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all elements of a 
service-connection claim, including the "downstream" 
disability rating and effective date elements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

The claim at issue, however, arises from the initial rating 
the RO assigned after granting service connection for this 
disability.  In this circumstance, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit Court) and lower 
Veterans Court (CAVC) have held that, where the underlying 
claim for service connection has been granted and there is 
disagreement regarding a "downstream" issue, such as the 
initial rating, the claim as it arose in its initial context 
has been substantiated, indeed proven, so the purpose of § 
5103(a) notice served, and there is no need to provide 
additional VCAA notice concerning the "downstream" rating 
issue.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, 
the provisions of 38 U.S.C.A. § 7105(d) require VA to 
instead issue a statement of the case (SOC) if the 
disagreement concerning the "downstream" issue is not 
resolved.  And since the RO provided the Veteran this 
required SOC in January 2011 citing the statutes and 
regulations governing the assignment of disability ratings 
(including, as here, an initial disability rating) and 
discussing the reasons and bases for not assigning a higher 
initial rating, he has received all required notice 
concerning his claim.

There is no pleading or allegation that he has not received 
all required notice concerning his claim.  And as the 
pleading party attacking the agency's decision, the Veteran 
has this burden of proof of not only establishing a VCAA 
notice error but also, above and beyond that, showing how it 
is unduly prejudicial, meaning outcome determinative of his 
claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, 
absent this pleading or showing, the Board finds that the 
duty to notify him concerning his claim has been satisfied.

VA also fulfilled its duty to assist him by obtaining all 
potentially relevant evidence in support of his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
pertinent records that he and his representative identified 
as possibly relevant to this claim.  These records include 
the service treatment records (STRs) and 
post-service VA and private treatment records.  38 C.F.R. § 
3.159(c)(1) and (c)(2).  See also Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 
204 (1997); and Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).  In addition, he was provided a VA compensation 
examination assessing the severity of his PTSD.  The 
findings from the examination, especially when considered 
along with the other relevant evidence in the file - 
including the additional evidence submitted during the more 
recent July 2011 Travel Board hearing - provide the 
information needed to properly rate this disability.  The 
Board is not obligated to remand a claim merely because of 
the passage of time since an otherwise adequate VA 
examination, so not just as a matter of course, especially 
when, as here, additional evidence since has been submitted 
during a hearing (so even since the examination in question) 
providing all necessary information and, in turn, allowing 
the Board to immediately adjudicate the claim.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Given all that has occurred, at least as concerning this 
claim being readjudicated in this decision, it is difficult 
to discern what additional guidance VA could have provided 
the Veteran regarding what further evidence he should submit 
to substantiate this claim.  See Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims.").  See also Reyes v. Brown, 
7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (both observing circumstances when a 
remand would not serve any meaningful or useful purpose or 
result in any significant benefit to the Veteran).

Regarding the hearing he had before the Board in July 2011, 
in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court 
held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans 
Law Judge chairing a hearing fulfill two duties to comply 
with this VA regulation, which consist of:  (1) fully 
explaining the issue(s) and (2) suggesting the submission of 
evidence that may have been overlooked and that might be 
advantageous to the claimant's position.  Here, during the 
July 2011 Travel Board hearing, the undersigned Veterans Law 
Judge identified the issue on appeal and discussed with the 
Veteran and his representative the ways they could show the 
Veteran's disability was more severe than initially rated.  
Information was obtained as well to clarify the specific 
bases of his arguments, and to in turn allow him to present 
evidence in a way tending to support or substantiate his 
claim.

The presiding Veterans Law Judge's two-fold duty to inform 
the Veteran of the outstanding issues relevant and material 
to the claim and to suggest the submission of evidence when 
such evidence is missing or has been overlooked therefore 
has been satisfied.  See id. at 496-97.  The Veteran has not 
alleged there were any procedural or other deficiencies in 
the conducting of that hearing, according to § 3.103(c)(2).  
See Bryant, 23 Vet. App. at 497-98.  The Board also has not 
identified any hearing deficiency.  In Bryant, 23 Vet. App. 
at 498-99, the Court held that although the hearing officer 
did not explicitly explain the material issues of medical 
nexus and current disability, the purpose of 38 C.F.R. § 
3.103(c)(2) had been fulfilled because the record reflected 
that these issues were developed by VA, and there was no 
indication the Veteran had any additional information to 
submit.  In this case, the Board finds no deficiency in that 
Travel Board hearing or in development of the claim.  See 
id.

Under the circumstances of this case, then, the record has 
been fully developed, and it is difficult to discern what 
additional guidance VA could have provided the Veteran 
regarding what further evidence he should submit to 
substantiate his claim.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  The Board, therefore, may proceed with 
its adjudication of this claim.

Merits of the Claim

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
DC, the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
All reasonable doubt material to the determination is 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  But if there have been 
occasions since the effective date of the award when the 
disability has had differing degrees of severity, then the 
Board must "stage" the rating to compensate the Veteran for 
this variance.  See Fenderson, 12 Vet. App. at 125-26.  
Thus, VA's determination of the "present level of 
disability" may result in concluding the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased-rating claim has been 
pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 
(2007) (Board finding that Veteran had disability "at some 
point during the processing of his claim," satisfied 
service-connection requirement for manifestation of current 
disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 
(2007).  Accordingly, it has been held that a staged rating 
is appropriate for an increased-rating claim, including an 
initial-rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his [or here, her] earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary 
to the provisions of 38 C.F.R. § 4.14.  However, if a 
Veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated 
under different diagnostic codes.  See Esteban v. Brown, 6 
Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).

Mental disorders are evaluated under a General Rating 
Formula found at 38 C.F.R. § 4.130.  In addition, the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) 
provides guidance for the nomenclature employed in 38 C.F.R. 
§ 4.130.

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record bearing on occupational 
and social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Further, when 
evaluating the level of disability from a mental disorder, 
the extent of social impairment is considered, but the 
rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

According to the General Rating Formula for Mental Disorders 
found at 38 C.F.R. § 4.130, the Veteran's existing 50 
percent initial rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work 
and social relationships.  Id.

The next higher 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The next higher, and maximum, 100 percent rating requires 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.



The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items 
listed as well as other symptoms and contemplates the effect 
of those symptoms on the claimant's social and work 
situation.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002); see also 38 C.F.R. § 4.130.

In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether he has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11 (2001).

In evaluating the evidence, the Board also has considered 
Global Assessment of Functioning (GAF) scores that 
evaluating clinicians have assigned.  A GAF score is a 
scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (citing DSM-IV at 32).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence bearing on occupational 
and social impairment.  See generally 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.  The higher the score, the higher the 
overall functioning of the individual is.

According to the DSM-IV, a score of 41 to 50 represents 
serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51-60 
represents "moderate" symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or 
"moderate" difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers).  A GAF score in the higher 61-70 range is 
indicative of some "mild" symptoms or some difficulty in 
social or occupational functioning, but generally 
functioning pretty well and has some meaningful 
interpersonal relationships.  Id.

Turning now to the relevant facts of this particular case, 
the Veteran was afforded a VA compensation examination in 
August 2009.  The examiner noted that the claims file was 
reviewed.  The Veteran stated that he had been married to 
the same woman for approximately 45 years and that they had 
three grown children, one of whom was living with them at 
that time along with their grandson.  He stated he had a 
good relationship with his wife, children, and 
grandchildren.  He also reported that he was friends with 
his neighbor who was also ex-military and still had friends 
from the National Guard that he talked to every one to two 
months.  He noted his hobbies were fishing and doing a 
little woodworking around the house.  The examiner noted 
that, despite all of that, the Veteran reported some 
disconnection from family and friends.  He stated he got 
along with everyone fine, but tried to limit his time with 
them because of trust issues and irritability problems.  He 
also reported impaired productivity due to problems of 
motivation.  He stated it was hard to get going and hard to 
maintain his interest.  He also acknowledged his history of 
assaultiveness and violence, including a physical 
confrontation with a stranger on the freeway, a verbal 
confrontation with a stranger over a problem on a boat ramp, 
and verbal confrontations almost daily with a local 
company's employees who test drive cars up and down his 
street.

On objective mental status evaluation, the Veteran was 
casually dressed with a friendly, if guarded, attitude 
toward the examiner.  His affect was appropriate and his 
mood good.  He displayed an average intelligence with a 
short attention span.  The examiner observed the Veteran was 
disoriented as to the time (he was off by 1 hour and 25 
minutes).  He additionally reported sleep impairment.  He 
noted that he had problems both falling asleep and staying 
asleep.  He was often startled awake following a nightmare.  
He had sleep apnea problems as well.  It was noted he had no 
panic attacks or inappropriate behavior.  He reported no 
presence of homicidal or suicidal thoughts.  He had fair 
impulse control, but he did express problems with outbursts 
of anger and episodes of violence - including road rage.  He 
noted he never thinks of consequences during these times.  
The examiner noted that the Veteran had recurrent, 
distressing recollections of traumatic events and that he 
avoided activities that would remind him of those events.  
He displayed markedly diminished interest in significant 
activities and detachment or estrangement from others.  The 
examiner further noted that the Veteran's most significant 
symptoms were in routine sleep difficulty, pervasive 
irritability that sometimes lead to aggression, chronic 
concentration difficulty, and marked startle response to 
loud noise.  Psychometric assessment scores indicated severe 
depressive symptoms, although on interview the examiner's 
impression was of mild-to-moderate PTSD.  While the examiner 
did not find that the Veteran had total occupational and 
social impairment, she did note that he had deficiencies in 
judgment, family relations, and mood.  She explained that he 
distanced himself from family and friends in order to avoid 
confrontation, making him feel disconnected.  He had chronic 
anxiety, depressive mood states, feelings of worthlessness, 
fatigue, and social isolation.  He does "busywork" and makes 
other anxious efforts to avoid trauma reminders and negative 
emotions.  The Axis I diagnosis was PTSD, and a GAF score of 
45 was assigned.

According to the DSM-IV, a GAF score of only 45 indicates 
the Veteran has "serious" symptoms or "serious" social or 
occupational impairment.

As he attested to during his more recent Travel Board 
hearing, the Veteran was not satisfied with that VA 
compensation examination, believing it to have been an 
inaccurate depiction of the extent and severity of his 
symptoms.  So he sought and obtained a private medical 
opinion.  In an April 2010 psychological assessment report, 
a private psychologist stated the Veteran's problems with 
his PTSD symptoms included constant problems with his 
supervisors and co-workers.  He was always irritable.  He 
reported that he was always nervous and hated to be idle.  
He further reported sleep impairment including nightmares 
and sleep apnea.  He stated that war news agitated him 
greatly as did war movies.  He had little social life 
because he could not be around people for very long before 
becoming agitated.  He used to participate in volunteer 
activities but had to stop because people agitated him too 
much.  He could not stand crowds and avoided them whenever 
he could.  This commenting private psychologist noted the 
Veteran reported episodes of depression with occasional 
suicidal ideation.  Thinking of his family made the suicide 
ideas go away.  He had flashbacks with certain stimuli, as 
well as intrusive thoughts.  He had road rage and had 
multiple confrontations with strangers.  He was 
hypervigilant and had occasional panic attacks.  The Axis I 
diagnosis was PTSD, and the GAF score was 48, so nearly the 
same score, and definitely in the same range, as the score 
the VA compensation examiner had assigned.  This commenting 
private psychologist affirmed the Veteran had some very 
serious symptoms.

A supplemental opinion was obtained in June 2011 from this 
same private psychologist.  She recounted that the Veteran's 
symptoms included combat nightmares that are triggered by 
external stimuli.  He has dreams of dead bodies 
and sometimes thinks he can smell their wretched odor.  Loud 
noises trigger flashbacks and he has very vivid dreams.  He 
reported often getting irritated at home and resultantly 
having to isolate himself in order to calm down.  He has had 
road rage incidents and has an exaggerated startle response 
to loud noises.  He avoids spending too much time at family 
functions because he becomes irritated being around people.  
Contrary to what was noted during his VA examination, he has 
panic attacks as often as two to three times a week.  His 
panic attacks involve shortness of breath, feeling highly 
anxious, and feeling cold flashes all over his body.  He 
reported feeling sad, blue, hopeless, and fatigued most of 
the time, noting that he sometimes has suicidal ideation and 
even has held a gun to his head.  He feels like life will 
never get any better.  This commenting private psychologist 
observed concentration problems and that the Veteran had 
lost interest in doing things that used to be important to 
him.  He also had started neglecting his grooming and his 
wife has to nag him about showering and shaving.  Finally, 
he reportedly can no longer work, even as a volunteer, 
because he cannot deal with people.  His GAF score again was 
45, so again in the same range or identical to his prior 
scores, and this commenting private psychologist explained 
the Veteran had major impairment in interpersonal, social, 
and vocational functioning.

This evidence, especially when considered collectively, 
indicates the Veteran has been entitled to a higher 70 
percent initial rating since the filing of his underlying 
claim for service connection for this disability on May 29, 
2007, because he has shown occupational and social 
impairment with deficiencies in mood, work, 
family relations, thinking, and judgment.  Specifically, he 
describes intense feelings of depression and anger on a 
daily basis.  He has intrusive thoughts and hypervigilance.  
He does not sleep well.  These symptoms contribute to his 
irritability, poor concentration, and avoidance of social 
functions.  He needs to be reminded to bathe and maintain 
his hygiene at times.  He has no patience for people and has 
had several incidents of road rage and outbursts of anger 
with strangers that have become violent.  He isolates 
himself from others, including his family and friends, 
because he is easily agitated and does not want to lose his 
temper with people.  His inability to interact with others 
makes it difficult or impossible for him to work, even on a 
volunteer basis.  He has had some suicidal ideation, as 
evidenced by him at least once holding a gun to his head, 
albeit for the most part no active plan or intent, noting 
that thinking about his family and presumably the effect it 
will have on them helps to keep his thoughts of suicide at 
bay.  Finally, he reported having panic attacks as often as 
two to three times a week.

But while the Board finds that the Veteran is entitled to a 
higher 70 percent initial rating given the extent and 
severity of his social and occupational impairment, he has 
not shown entitlement to an even higher 100 percent 
schedular rating for his disability (that is, if considering 
the extent of his social and occupational impairment, not 
just his occupational impairment that is forming the basis 
of his derivative TDIU claim).  In this regard the Board 
sees that he has not exhibited gross impairment in his 
thought process or communication, there has been no evidence 
of persistent delusions or hallucinations, and no evidence 
of memory loss for names of close relatives, his occupation 
(or, here, prior occupation), or name.  While he has 
acknowledged suffering from road rage and other outbursts of 
rage, there has been no suggestion of grossly inappropriate 
behavior or persistent danger of hurting himself or others - 
as opposed to occasionally.  During his August 2009 VA 
compensation examination it was noted that he was 
disoriented to the time, but this is relative and he was 
less than 2 hours off the correct time and there has been no 
other indication that he has orientation issues.  The April 
2010 and June 2011 private psychological assessment reports 
noted that he had some suicidal ideation, but there was no 
suggestion he is a persistent danger to himself or others 
and, indeed, he stated he always thinks of his family and 
the consequences of him killing himself and puts suicidal 
thoughts out of his head because of that.  While there is 
evidence that he suffers from road rage and that he has had 
violent confrontations in the past, he seems aware of his 
anger issues and actively controls them by avoiding 
situations where he could be agitated.

There were statements during his June 2011 private 
psychological assessment regarding his occasional neglect of 
his appearance, but there is no evidence that he is unable 
to perform activities of daily living (ADLs) - albeit often 
with the urging of his longtime wife.

Accordingly, applying the benefit-of-the-doubt doctrine, the 
Board finds he is entitled to a higher 70 percent initial 
rating for his PTSD, though no greater rating.  38 C.F.R. 
§§ 4.3, 4.7.

Extra-schedular Consideration

In evaluating this claim for a higher initial rating for the 
Veteran's PTSD, the Board also has considered whether he is 
entitled to a greater level of compensation on an extra-
schedular basis.  Ordinarily, the VA Rating Schedule will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service is authorized to approve an extra-schedular 
evaluation if the case "presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."

The question of an extra-schedular rating is a component of 
a claim for an increased rating.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996). And although the Board may not 
assign an extra-schedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extra-schedular evaluation when the issue either is raised 
by the claimant or reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).



If the evidence raises the question of entitlement to an 
extra-schedular rating, the threshold factor for extra-
schedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  See Thun v. Peake, 
22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, 
then the case must be referred to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for completion of the third step, a determination of 
whether, to accord justice, the claimant's disability 
picture requires the assignment of an extra-schedular 
rating.  Id.

The Board finds that referral for extra-schedular 
consideration is not warranted in this particular case at 
hand.  The Veteran's reported symptoms (i.e., near-constant 
depression, panic attacks, rage issues, and isolating 
behavior) are contemplated by the rating criteria.  There 
are no symptoms left uncompensated or unaccounted for in his 
assigned schedular rating, especially by the higher 70 
percent rating he is receiving in this decision.  The 
evidence, then, does not indicate his PTSD presents "such an 
exceptional or unusual disability picture... as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b) (2012).  The fact that 
circumstances specific to a particular claimant may cause 
the effects of a service-connected disability to be more 
profound in that claimant's case does not ordinarily provide 
a basis for extra-schedular consideration.  Id.  Rather, the 
impairment must be so unusual as to be unanticipated by the 
rating criteria.  See id. Because the Board finds that the 
symptoms caused by the Veteran's PTSD are contemplated by 
the rating criteria, there is no need to consider whether it 
causes marked interference with employment, meaning above 
and beyond that contemplated by the assigned schedular 
rating, also recognizing that a TDIU is being remanded in 
this decision, or requires frequent periods of 
hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).


ORDER

A higher 70 percent initial rating is granted for the PTSD, 
subject to the statutes and regulations governing the 
payment of VA compensation.


REMAND

The August 2009 VA examination and the April 2010 and June 
2011 private psychological examinations noted the Veteran 
was unable to get along with people and, therefore, unable 
to work.  And while, according to his July 2011 Travel Board 
hearing testimony, he admittedly was not let go from his 
former job necessarily because of his PTSD (rather, simply 
"riffed"), he and his representative nonetheless argued that 
he would be unable to get another job given his inability to 
deal with people for any length of time.  So they believe 
his PTSD, especially when considered along with his other 
service-connected disability of Type II Diabetes, precludes 
him from returning to a job that could be considered 
substantially gainful versus just marginal in comparison.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.  
Therefore, according to the holding in Rice and its progeny, 
they have raised the additional issue of his entitlement to 
a TDIU.  This derivative claim requires further development 
before being decided, however.

A TDIU requires impairment so severe that it is impossible 
for the average person to follow a substantially gainful 
occupation.  Consideration may be given to the claimant's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age 
or to impairment caused by disabilities that are not service 
connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340 , 3.341, 4.16, 4.18, 4.19 (2012).  In making this 
determination, then, the critical inquiry is "whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet.App. 524, 529 (1993).

If there is only one service-connected disability, it must 
be ratable at 60 percent or more.  Whereas, if there are two 
or more service-connected disabilities, at least one must be 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  But disabilities resulting from common etiology or 
single accident, among others, will be considered as one 
disability in determining whether these threshold minimum 
rating requirements are met.  38 C.F.R. § 4.16(a).

Now, as a result of this decision, the Veteran has a 
70 percent rating for his PTSD and a 20 percent rating for 
his Type II Diabetes Mellitus.  Therefore, he satisfies the 
threshold minimum rating requirements of 38 C.F.R. § 4.16(a) 
for consideration of a TDIU - that is, without having to 
resort to the special extra-schedular provisions of 38 
C.F.R. § 4.16(b).  So the only remaining consideration is 
whether his 
service-connected disabilities render him unable to obtain 
and maintain substantially gainful employment as he and his 
representative allege.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there is a need to discuss whether the 
standard delineated in the controlling regulations is an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the Veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
VA's General Counsel concluded that the controlling VA 
regulations generally provide that Veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether 
an average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  As further observed by VA's General Counsel, 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-
91.

A claim for a TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100 [percent], 
and only asks for TDIU because of 'subjective' factors that 
the 'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  To reiterate, in 
evaluating a Veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but as 
mentioned not to his age or impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  
See also Hodges v. Brown, 5 Vet.App. 375 (1993); Blackburn 
v. Brown, 4 Vet.App. 395 (1993); and Hersey v. Derwinski, 2 
Vet.App. 91, 94 (1992).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings 
common to the particular occupation in the community where 
the veteran resides."  See, too, Moore v. Derwinski, 1 
Vet.App. 356, 358 (1991).  Also, in Faust v. West, 
13 Vet.App. 342 (2000), the Court defined "substantially 
gainful employment as an occupation that provides an annual 
income that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the Veteran 
actually works and without regard to the Veteran's earned 
annual income...."



In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
Court also discussed the meaning of "substantially gainful 
employment."  In this context, the Court noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
"basket case" before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also 
Moore (Robert) v. Derwinski, 1 Vet.App. 356, 358 (1991).  
That is, a Veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration or 
accommodation was given on account of the same.  See 38 
C.F.R. § 4.18.  Marginal employment generally shall be 
deemed to exist when a Veteran's earned annual income 
does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  38 C.F.R. § 4.16(a).  Marginal 
employment also may be held to exist on a facts-found basis 
when earned annual income exceeds the poverty threshold.  
Id.  Such situations may include, but are not limited to, 
employment in a protected environment such as a 
family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., 
totally unemployable is different than requiring he prove 
that he cannot maintain substantially gainful employment.  
The use of the word "substantially" suggests intent to 
impart flexibility into a determination of the Veteran's 
overall employability, whereas a requirement that a Veteran 
prove 100-percent unemployability leaves no flexibility.  
Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, showing the Veteran can perform work that would 
produce sufficient income to be other than marginal.  See, 
too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, as already alluded to, to receive a TDIU, the 
Veteran's service-connected disabilities, alone, must be 
sufficiently severe to cause unemployability.  Hatlestad v. 
Brown, 5 Vet.App. 524, 529 (1993).  The Court also clarified 
in Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993), that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.  Indeed, according to 38 C.F.R. § 
4.1, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability, especially when the Veteran has a 
schedular rating in the higher end of the rating spectrum.  
So above and beyond this, the record must reflect some 
factor that takes a particular case outside the norm in 
order for a claim for individual unemployability benefits to 
prevail.  As the Court further explained in Van Hoose, the 
mere fact that a Veteran is unemployed or has difficulty 
obtaining employment is not enough.  The question is whether 
he is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.

A VA compensation examiner therefore needs to reassess the 
severity of the Veteran's service-connected disabilities 
specifically in relation to his ability to obtain and 
maintain substantially gainful employment versus just what 
would be considered marginal employment in comparison.  If 
it is determined he is indeed incapable of obtaining or 
retaining substantially gainful employment because of the 
severity of these service-connected disabilities, then the 
examiner should indicate the approximate date of onset of 
this total occupational impairment.



Accordingly, this derivative TDIU claim is REMANDED for the 
following additional development and consideration:

1.  Send the Veteran a VCAA notice letter 
apprising him of the type of evidence and 
information needed to substantiate his 
derivative claim for a TDIU, including 
apprising him of his and VA's respective 
responsibilities in obtaining this 
supporting evidence.

Ask him whether he has received any 
additional (more recent) evaluation or 
treatment for his service-connected 
disabilities.  If he has, and the records 
are not already in the file, then obtain 
them with his cooperation, including all 
records of evaluation or treatment he has 
received from VA for these service-
connected disabilities since November 
2010.

If attempts to obtain any additionally 
identified records are unsuccessful, and 
it is determined that further attempts to 
obtain them would be futile, then make an 
express declaration to this effect and 
notify him of this in accordance with 38 
C.F.R. § 3.159(c) and (e).

2.  Upon receipt of all additional 
evidence, schedule an appropriate VA 
compensation examination to reassess the 
severity of the service-connected 
disabilities - including especially 
determining their impact, either 
individually or in combination, on the 
Veteran's employability.  All diagnostic 
testing and evaluation needed to make 
these determinations should be performed, 
and all clinical findings reported in 
detail.

After examining the Veteran and reviewing 
the file, including a complete copy of 
this remand, the examiner is asked to 
specifically address the following:

a.  Identify and describe all symptoms and 
manifestations attributable to the 
service-connected PTSD and Type II 
Diabetes Mellitus.

b.  Assess the severity of these service-
connected disabilities on the Veteran's 
ability to obtain and maintain 
substantially gainful employment versus 
just what would be considered marginal 
employment in comparison, given his level 
of education, prior work experience and 
training, but not any impact on account of 
his age or disabilities that are not 
service connected.

If it is determined he is indeed incapable 
of obtaining or retaining substantially 
gainful employment because of the severity 
of these service-connected disabilities, 
then the examiner is additionally asked to 
indicate the approximate date of onset of 
this total occupational impairment.  
In doing so, the examiner is asked to 
reconcile his/her opinion with the other 
evidence of record.

It is imperative the examiner discuss the 
rationale of the opinions in response to 
these questions, whether favorable or 
unfavorable, if necessary citing to 
specific evidence in the file.



3.  Then adjudicate this derivative TDIU 
claim.  If this claim is denied, send the 
Veteran a supplemental SOC (SSOC) and give 
him time to submit additional evidence 
and/or argument in response before 
returning the file to the Board for 
further appellate consideration of this 
claim.

He has the right to submit additional evidence and argument 
concerning this claim the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


